 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
      UNITED STATES OF AMERICA,                        No. 2:14-cr-0086-MCE-EFB P
12
                        Respondent,
13
             v.                                        ORDER AFTER HEARING
14
      MICHAEL RAY ROBERTSON,
15
                        Movant.
16

17

18          On December 19, 2018, this action was on calendar for a hearing as to movant’s request
19   for production of his case file from his former attorney, Michael Lawley (ECF Nos. 75 & 79).
20   Movant appeared pro se, telephonically. Michael Lawley appeared and Assistant United States
21   Attorney Matthew Morris appeared for the government.
22          For the reasons stated on the record at the hearing, it is ORDERED that movant’s requests
23   are granted to the extent that the government shall produce for movant a copy of the plea
24   agreement (ECF No. 40) and the probable cause affidavit. In all other respects, movant’s motions
25   are denied.
26   DATED: February 8, 2019.
27

28
